Exhibit 99.3 Hydrogenics Corporation Third Quarter 2013 Consolidated Interim Financial Statements and Results of Operations Hydrogenics Corporation Hydrogenics Corporation Consolidated Interim Balance Sheets (in thousands of US dollars) (unaudited) September 30 December 31 Assets As Revised (Note 2) Current assets Cash and cash equivalents $ $ Restricted cash (note 15) Trade and other receivables Grants receivable - 16 Inventories (note 4) Prepaid expenses Non-current assets Restricted cash (note 15) Property, plant and equipment Intangible assets Goodwill Total assets $ $ Liabilities Current liabilities Trade and other payables (note 5) Warranty provisions (note 6) Deferred revenue Warrants (note 8) Non-current liabilities Other non-current liabilities (note 7) Non-current warranty provisions (note 6) Non-current deferred revenue Total liabilities Equity Share capital (note 8) Contributed surplus Accumulated other comprehensive loss ) ) Deficit ) ) Total equity Total equity and liabilities $ $ Contingencies and guarantees (notes 13 and 15)­ Douglas Alexander Chairman Don Lowry Director The accompanying notes form an integral part of these consolidated interim financial statements. Third Quarter 2013 Consolidated Interim Financial Statements Page 2 Hydrogenics Corporation Hydrogenics Corporation Consolidated Interim Statements of Operations and Comprehensive Loss (in thousands of US dollars, except share and per share amounts) (unaudited) Three months ended September 30 Nine months ended September 30 As Revised As Revised Revenues $ Cost of sales Gross profit Operating expenses Selling, general and administrative expenses (note 9) Research and product development expenses (note 10) Loss from operations ) Finance income (expenses) Interest income 18 - 25 8 Interest expense ) Foreign currency gains Foreign currency losses ) Other finance gains (losses), net (note 11) ) Finance income (loss), net ) ) Loss before income taxes ) Income tax expense - Loss for the period ) Other comprehensive income (loss), net of tax Items that may be reclassified subsequently to netloss Exchange differences on translating foreign operations ) Other comprehensive income(loss) for the period, net of tax ) Comprehensive loss for the period $ ) $ ) $ ) $ ) Net loss per share Basic and diluted(note 12) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding (note 12) The accompanying notes form an integral part of these consolidated interim financial statements. Third Quarter 2013 Consolidated Interim Financial Statements Page 3 Hydrogenics Corporation Hydrogenics Corporation Consolidated Interim Statements of Changes in Equity (in thousands of US dollars, except share and per share amounts) (unaudited) Common shares Contributed Accumulated other comprehensive Total Number Amount surplus Deficit loss equity Balance at December 31, 2011 As Revised (Note 2) $ $ $ ) $ ) $ Net loss - - - ) - ) Other comprehensive loss - ) ) Total comprehensive loss - - - $ ) $ ) $ ) Issuance of common shares (note 8) - - - Issuance of common shares on exercise of stock options (note 9) 3 - - - 3 Stock-based compensation expense (note 9) - Balance at September 30, 2012 As Revised (Note 2) $ $ $ ) $ ) $ Balance at December 31, 2012 As Revised (Note 2) ) ) Net loss - - - ) - ) Other comprehensive income - Total comprehensive loss - - - ) ) Issuance of common shares (note 8) - - - Issuance of common shares on exercise of stock options (note 9) ) - - Stock-based compensation expense (note 9) - Balance at September 30, 2013 As Revised (Note 2) $ $ $ ) $ ) $ The authorized share capital of the Corporation consists of an unlimited number of common shares, with no par value, and an unlimited number of preferred shares in series, with no par value. The accompanying notes form an integral part of these consolidated interim financial statements. Third Quarter 2013 Consolidated Interim Financial Statements Page 4 Hydrogenics Corporation Hydrogenics Corporation Consolidated Interim Statements of Cash Flows (in thousands of US dollars) (unaudited) Three months ended September 30 Nine months ended September 30 As Revised Note 2 As Revised Note 2 Cash and cash equivalents provided by (used in): Operating activities Net loss for the period $ ) $ ) $ ) $ ) Decrease (Increase) in restricted cash ) ) Items not affecting cash: Amortization and depreciation Other finance (gains) losses, net (note 11) Unrealized foreign exchange gains ) Stock-based compensation (note 9) Portion of borrowings recorded as a reduction from research and development expenses (note 7(i) Accreted non-cash interest(note 7) 87 77 Liabilities for compensation indexed to shareprice (note 17) ) ) Net change in other non-cash working capital (note 17) ) ) Cash used in operating activities ) Investing activities Purchase of property, plant and equipment ) Purchase of intangible assets ) - ) (4
